DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “manufacturing technique” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 1 includes the subject matter “wherein the measurement on the sample is a manufacturing technique,” and independent claim 12 includes the subject matter “calibrating the measured data to calculate a representative mass of the sample in a manufacturing technique.” This subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relative art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention; in fact, this subject matter is not described at all in the specification. Nowhere in the specification is anything related to manufacturing disclosed; rather, the specification is entirely concerned with preparing and analyzing biological samples for disease diagnosis.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The factors to be considered when determining whether a disclosure satisfies the enablement requirement were set forth by the Federal Circuit in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1998). The factors include:
(a)	the breadth of the claims;
(b)	the nature of the invention;
(c)	the state of the prior art;
(d)	the level of one of ordinary skill;
(e)	the level of predictability in the art;
(f)	the amount of direction provided by the inventor;
(g)	the existence of working examples; and
(h)	the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In the present case, factors (b)-(e) need not be addressed in detail, as factors (a) and (f)-(h) overwhelmingly point to a lack of enablement, as “a manufacturing technique” is so broad as to encompass virtually all of industry, and no direction whatsoever is provided by the inventor in the specification as to “wherein the measurement on the sample is a manufacturing technique” (as recited in claim 1) or “calibrating the measured data to calculate a representative mass of the sample in a manufacturing technique” (as recited in claim 12); furthermore no working examples are given as to this subject matter, and the disclosure contains no content relating to manufacturing techniques at all.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stevie, et al (U.S. Patent 6,121,624 A).
Regarding claim 1, Stevie discloses an apparatus comprising:
A mass spectrometer configured to conduct a measurement on a sample using at least one laser-shot and generate a distribution of measured data for the at least one laser-shot on the sample (column 5, lines 48-52 – MALDI);
Wherein the measurement on the sample is a manufacturing technique (claim 11).
Regarding claim 2, Stevie discloses wherein the manufacturing technique relates to component costs (column 6, lines 20-23).
Regarding claim 4, Stevie discloses wherein the mass spectrometer is a MALDI-TOF MS (column 5, lines 48-52).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        27 September 2022